Citation Nr: 1001971	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  00-14 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a left shoulder 
disorder, to include on a secondary basis.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a nervous disorder as a result of VA 
shoulder surgery.




REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1985 to October 1993.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  In March 2007, the 
Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In July 2007, the Board reopened 
and remanded the issues of entitlement to service connection 
for a left shoulder disorder and a skin disorder for 
additional development in July 2007.  The Board also remanded 
for the issuance of a statement of the case the issues of 
whether new and material evidence was received to reopen 
claims for entitlement to service connection for PTSD and 
hypertension and for entitlement to compensation for a 
nervous disorder as a result of VA treatment.  

VA records also show that on April 21, 2008, the Veteran 
appointed new representation for any and all matters before 
VA.  There were no conditions of appointment identified and 
the attorney appointed has received VA accreditation.  In 
August 2009, the Board remanded these matters so that the 
Veteran could be afforded a Board video conference hearing 
with his new representative.  In October 2009, the Veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  At the hearing, the Veteran was 
granted a 30-day abeyance period for the submission of 
additional evidence.  In December 2009, he submitted 
additional evidence that was not reviewed by the RO.  
However, he waived RO consideration of the additional 
evidence, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c).  Hence, the 
additional evidence is being considered.

The issues of entitlement to service connection for a skin 
disorder, a left shoulder disorder, PTSD based on de novo 
review, and the issue of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for a nervous disorder 
as a result of VA shoulder surgery are being REMANDED to the 
RO.  VA will notify the appellant if further action on his 
part is required.


FINDINGS OF FACT

1.  In a December 2002 decision, the RO denied the Veteran's 
claim of service connection for hypertension.  A timely 
appeal was not submitted, and the decision became final.

2.  None of the new evidence associated with the claims file 
since the December 2002 denial, when considered by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim of service 
connection for hypertension.

3.  In a December 2002 decision, the RO denied the Veteran's 
claim of service connection for PTSD essentially on the basis 
that there was no credible supporting evidence of a stressor 
event in service.  A timely appeal was not submitted, and the 
decision became final. 

4.  Evidence received since the December 2002 rating decision 
includes newspaper articles about a June 1990 helicopter 
crash off Virginia Beach and a letter from a police chief who 
verified that the Veteran's helicopter made a forced landing 
in August 1990; this evidence relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  As evidence received since the RO's December 2002 denial 
is not new and material with respect to the application to 
reopen a claim of service connection for hypertension, the 
criteria for reopening the claim for service connection for 
hypertension are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  As evidence received since the RO's December 2002 denial 
is new and material with respect to the application to reopen 
a claim of service connection for PTSD, the criteria for 
reopen the claim of service connection for PTSD are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
matters being addressed.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the application to reopen a claim of service 
connection for hypertension, an August 2005 letter provided 
the Veteran notice of the evidence needed to support his 
claim, and advised him of his and VA's responsibilities in 
the development of the claim.  He was also provided notice of 
the specific evidence needed to reopen the claim of service 
connection for hypertension (see Kent v. Nicholson, 20 Vet. 
App. 1 (2006)).  The Veteran had ample opportunity to respond 
to his notice letter and participate in the 
adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way.  

Regarding VA's duty to assist, the Veteran's available 
service treatment records (STRs) have been obtained.  All 
evidence constructively of record (VA records) has been 
secured.  The Veteran has not identified any pertinent 
evidence that is outstanding.  Notably, in a claim to reopen 
the duty to assist by arranging for an examination or 
securing a medical opinion does not attach until the claim 
has been reopened.  VA's duty to assist is met.  

Regarding the application to reopen a claim of service 
connection for PTSD, inasmuch as the determination below 
constitutes a full grant of the portion of the claim being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter since any error in notice is harmless.

Accordingly, the Board will address the merits of these 
claims to reopen.

Law and Regulations

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  However, a claim on 
which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Factual Background and Analysis

Hypertension

In a December 2002 rating decision, the RO denied service 
connection for hypertension.  It was noted that there was no 
indication of hypertension in service, and no medical opinion 
linking the Veteran's hypertension to his service-connected 
disabilities.

Evidence of record at the time of the December 2002 RO 
decision included STRs, VA and private medical records dated 
from 1993 to 2002, and December 1993 and August 2002 VA 
examination reports.  The evidence of record showed no 
treatment for or diagnosis of hypertension in service.  
Following service, a December 1993 VA examination report was 
negative for a diagnosis of hypertension.  An August 2002 VA 
examination report notes that the Veteran had taken 
hypertension medication a year earlier, but was taking no 
medication currently.  The VA examiner opined that the 
Veteran may have mild systolic hypertension which was 
unrelated to his left arm disability.  

The Veteran attempted to reopen his claim for service 
connection for hypertension in June 2005.  This appeal arises 
from the RO's July 2006 denial to reopen the Veteran's claim 
of service connection for hypertension.  

Evidence added to the claims file since the December 2002 RO 
decision includes VA and private treatment records (including 
Social Security Administration records) dated from 1998 to 
2006 and transcripts of 2007 and 2009 Board hearings.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  
However, none of this evidence is "material" for purposes of 
reopening the claim of service connection for hypertension.

The additional VA and private treatment records contain no 
competent medical opinion that the Veteran's current 
hypertension was caused or aggravated by active military 
service, or cause or aggravated by a service-connected 
disability.

In addition, with regard to statements made during the 2007 
and 2009 Board hearings, the Veteran is a layperson, and 
lacks medical training and expertise to render a competent 
opinion on a matter, such as the relationship between a 
current disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
December 2002 RO decision is either cumulative or redundant 
of the evidence of record or does not raise a reasonable 
possibility of substantiating the claim.  In addition, 
evidence added to the record clearly does not include 
competent evidence showing that the Veteran's hypertension 
was incurred in or aggravated by active military service, or 
was caused or aggravated by a service-connected disability.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim of service 
connection for hypertension has not been received.  As such, 
the requirements for reopening the claim are not met.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit- of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

An unappealed December 2002 rating decision denied service 
connection for PTSD.  Although the medical evidence showed a 
diagnosis of PTSD (see August 2002 VA examination report), 
the RO essentially found that there was no credible 
supporting evidence that an in-service stressor event 
occurred.  That decision is final.  38 U.S.C.A. § 7105.

For evidence to be new and material in this matter, it must 
tend to corroborate the Veteran's allegation of an in-service 
stressor.  Evidence received since the December 2002 rating 
decision includes the Veteran's statements (including during 
2007 and 2009 hearings) that he has PTSD due to various 
stressors.  One such stressor was the crash of a helicopter 
off Virginia Beach in 1990.  While he did not witness the 
crash, he knew the four people killed, and had to stand watch 
over the wreckage.  Another stressor was a few months later, 
when his helicopter was forced to land due to mechanical 
problems.  In addition, an August 1990 letter from a police 
chief (received by VA in March 2007) confirms that the 
Veteran was a crewman on a helicopter that was forced to land 
due to mechanical problems.  Finally, in December 2009 the 
Board received copies of newspaper articles dated in June 
1990 which confirm that all four crewmen died when their 
helicopter crashed in the waters off Virginia Beach, within 
sight of the combat support ship Detroit.  Hence, the 
additional evidence received pertains to the unestablished 
fact necessary to substantiate the claim of service 
connection for PTSD, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the additional 
evidence received since the December 2002 rating decision is 
both new and material, warranting the reopening of the claim.




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for hypertension; the 
appeal is denied.

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

As noted above, the Veteran alleges that his PTSD resulted 
(in pertinent part) from the death of four members of his 
squadron (one was reportedly a friend) in a helicopter crash, 
followed by his own helicopter crash months later.  Part of 
this allegation needs additional verification, i.e., whether 
the crewmen who were killed in June 1990 served with the 
Veteran in his squadron and whether with the Veteran was 
serving at the site of the crash when it occurred.  To this 
end, the Veteran's service personnel records should be 
sought.  Furthermore, a VA examination (based on a complete 
record, and following an RO stressor determination) is 
necessary to determine the nature and likely etiology of the 
Veteran's PTSD.

With regard to the Veteran's claim of service connection for 
a skin disorder, a review of the record shows that the 
Veteran was scheduled for a VA dermatology examination on 
October 17, 2007.  The Veteran testified at the October 2009 
video conference hearing that he asked to reschedule that 
examination because his wife was in the hospital.  The record 
shows that the examination was rescheduled for October 22, 
2007.  The Veteran testified that he reported for this 
rescheduled examination; however, the report of the 
examination has not been associated with the claims file.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and such 
records may have bearing on the Veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the 
RO should obtain the October 22, 2007 VA dermatology 
examination report, or, if he examination report cannot be 
located, schedule the Veteran for another examination.  

Witt regard to the Veteran's claim of service connection for 
a left shoulder disorder on a secondary basis, the Board 
notes that service connection may be granted for disability 
which is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a).  In addition, 
service connection may be established on a secondary basis 
for a disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the Veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  In the case at hand, the Board finds 
that there are no etiology opinions of record that are 
adequate for adjudication purposes.  The Veteran maintains 
that left shoulder disorder is due to his service-connected 
left elbow disabilities.  The medical evidence of record 
shows that the Veteran has a current left shoulder disorder.  
The Board notes that the Veteran has not been scheduled for a 
VA examination to determine whether he currently has a left 
shoulder disorder that was caused or aggravated (in light of 
Allen, supra) by his service-connected left elbow 
disabilities.  [The record includes an October 2007 VA 
medical opinion indicating that because the VA examiner could 
not locate any STRs pertaining to a left shoulder disorder, 
he could not comment on whether the Veteran's left shoulder 
disorder was caused by his left elbow disorder without 
resorting to speculation.]  Since the matter before the Board 
involves a question that is primarily medical in nature, a VA 
examination to answer the medical question remaining is 
necessary.  See 38 U.S.C.A. § 5103A.

The Board notes that a revised version of 38 C.F.R. § 3.310 
became effective October 10, 2006.  The revised version 
essentially provides that VA will not concede aggravation of 
a non service-connected disease or injury by a service- 
connected disease or injury unless the baseline level of 
severity is established by medical evidence.  The regulation 
further sets out the procedure for determining the extent of 
any aggravation.  Attention of the RO and the VA examiner is 
directed to these changes (and to Allen) so that the report 
of the VA examination directed by the Board includes the 
necessary information.

With regard to the Veteran's claim for benefits under 
38 U.S.C.A. § 1151, the Veteran contends, in essence, that he 
sustained a nervous disorder because of multiple failed 
intubation attempts during an August 1999 left shoulder 
surgery performed by VA.

VA hospital records dated in August 1999 show that multiple 
unsuccessful attempts were made to intubate the Veteran prior 
to left shoulder surgery.  It was noted intubation was 
difficult due to the Veteran's smoking history and previous 
gland recision.  The procedure was discontinued and the 
Veteran was discharged home in stable condition.  The record 
also shows that the Veteran has been diagnosed with various 
psychiatric disorders, including anxiety, major depression 
and PTSD.  The RO has not arranged for the Veteran to undergo 
a VA examination by a psychiatrist for an opinion as to 
whether it is at least as likely as not that the Veteran  has 
any nervous disorder as a result of VA hospital treatment.  
Therefore, the RO should do so on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make another 
attempt to secure the veteran's service 
personnel records through official 
channels.

2.  Thereafter, regarding the issue of 
service connection for PTSD, the AMC/RO 
should make a formal determination as to 
whether there is credible supporting 
evidence that the claimed in-service 
stressors occurred (making any 
credibility assessments necessary).  The 
AMC/RO should explain the basis for any 
finding that there is no credible 
supporting evidence of a claimed in-
service stressor event.

3.  The AMC/RO should secure, for the 
file, a copy of the October 22, 2007, VA 
dermatology examination report.  In the 
event that this report cannot be located, 
the RO should arrange for another 
examination of the Veteran to determine 
the nature and probable etiology of his 
skin disorder.  The Veteran's claims 
folder (including STRs) must be reviewed 
by the physician in conjunction with the 
examination.  Any indicated tests or 
studies should be performed, and all 
findings should be reported in detail.

4.  The RO should also arrange for the 
Veteran to be examined by a physician 
with the appropriate expertise to 
determine whether his left shoulder 
disorder is related to (caused or 
aggravated by) his service-connected 
residuals of medial epicondylectomy 
and/or ulnar nerve neuropathy.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.  Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's left shoulder disorder was 
caused or aggravated (i.e., chronically 
worsened) by his service-connected 
residuals of medial epicondylectomy 
and/or ulnar nerve neuropathy?  If the 
examiner finds that the Veteran's left 
shoulder disorder was not caused, but was 
aggravated by, his residuals of medial 
epicondylectomy and/or ulnar nerve 
neuropathy, the examiner should identify 
the baseline level of severity of the 
left shoulder disorder prior to the onset 
of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some 
of the increase in severity of the left 
shoulder disorder is due to natural 
progress, the examiner should identify 
the degree of increase in severity due to 
natural progression.  The examiner must 
explain the rationale for all opinions 
expressed.

5.  The Veteran should be scheduled for 
VA psychiatric examination.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examining psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   The VA 
should provide opinions responding to the 
following: 

a.  Is it at least as likely as not (at 
least a 50 percent probability or 
greater) that the Veteran has additional 
psychiatric disability following VA 
surgery in August 1999?  If so, please 
identify the chronic disability.  

b.  If there is no additional chronic 
disability, it should be specifically 
stated.  If additional chronic 
psychiatric disability is found, the 
psychiatrist is to indicate whether the 
record reflects any carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in the hospital 
treatment provided, and also whether any 
additional disability is due to an event 
not reasonably foreseeable as a 
consequence of the treatment/care 
provided.  

c.  The VA physician should also 
determine whether the Veteran has PTSD, 
based on a verified stressor event in 
service.  The examiner must be advised by 
the RO of what, if any stressor event in 
service is determined to be corroborated.  
The examination and the report thereof 
must be in accordance with DSM-IV.  If it 
is determined that the Veteran was 
exposed to a stressor event in service, 
but does not meet the criteria for a 
diagnosis of PTSD or if the PTSD is 
determined to have resulted from a pre- 
or post-service stressor event, 
explanation of rationale should 
specifically address such findings in 
detail.

Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

6.  The Veteran must be given adequate 
notice of the date and place of all 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  Then the RO should ensure that all 
development sought above is completed 
(all questions posed are answered, and if 
any cannot be answered without resort to 
speculation, it is so stated by the 
examiner(s), with explanation), and then 
re-adjudicate the claims remaining on 
appeal.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If any 
of the claims remains denied, the RO 
should issue an appropriate Supplemental 
Statement of the Case and afford the 
Veteran and his designated representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


